UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-8269 Omnicare, Inc. (Exact name of Registrant as specified in its Charter) Delaware 31-1001351 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100 East RiverCenter Boulevard Covington, Kentucky (Address of Principal Executive Offices) (Zip Code) (859) 392-3300 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨Non-Accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesoNox Common Stock Outstanding Number of Shares Date Common Stock, $1 par value September 30, 2010 OMNICARE, INC. AND SUBSIDIARY COMPANIES FORM 10-Q QUARTERLY REPORT SEPTEMBER 30, 2010 INDEX PAGE PART I - FINANCIAL INFORMATION: ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Consolidated Statements of Income – Three and nine months ended – September 30, 2010 and 2009 3 Consolidated Balance Sheets – September 30, 2010 and December 31, 2009 4 Consolidated Statements of Cash Flows – Nine months ended – September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 50 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 78 ITEM 4. CONTROLS AND PROCEDURES 79 PART II - OTHER INFORMATION: ITEM 1. LEGAL PROCEEDINGS 80 ITEM 1A. RISK FACTORS 80 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 83 ITEM 6. EXHIBITS 83 PART I - FINANCIAL INFORMATION: ITEM 1. - FINANCIAL STATEMENTS CONSOLIDATED STATEMENTS OF INCOME OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED (in thousands, except per share data) Three months ended Nine months ended September 30, September 30, Net sales $ Cost of sales Repack matters (Note 10) ) ) Gross profit Selling, general and administrative expenses Provision for doubtful accounts Restructuring and other related charges (Note 9) Settlement, litigation and other related charges (Note 10) Repack matters (Note 10) ) Acquisition and other related costs (Note 3) ) Separation costs (Note 12) - - Benefit plan termination and related costs (Note 7) - - Goodwill impairment charge (Note 4) - - Operating income (loss) ) Investment income Interest expense ) Amortization of discount on convertible notes ) Income (loss) from continuing operations before income taxes ) Income tax expense (benefit) ) Income (loss) from continuing operations ) ) Loss from discontinued operations (Note 2) Net income (loss) $ ) $ $ ) $ Earnings (loss) per common share - Basic: Continuing operations $ ) $ $ ) $ Discontinued operations ) Net income $ ) $ $ ) $ Earnings (loss) per common share - Diluted: Continuing operations $ ) $ $ ) $ Discontinued operations ) Net income $ ) $ $ ) $ Dividends per common share $ Weighted average number of common shares outstanding: Basic Diluted Comprehensive income $ ) $ $ ) $ The Notes to the Consolidated Financial Statements are an integral part of these statements. 3 CONSOLIDATED BALANCE SHEETS OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED (in thousands, except per share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, less allowances of $355,243 (2009-$332,603) Unbilled receivables, CRO Inventories Deferred income tax benefits Rabbi trust assets - Other current assets Current assets of discontinued operations Total current assets Properties and equipment, at cost less accumulated depreciation of $358,740 (2009-$324,995) Goodwill Identifiable intangible assets, less accumulated amortization of $214,983 (2009-$186,424) Rabbi trust assets Other noncurrent assets Noncurrent assets of discontinued operations Total noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued employee compensation Deferred revenue, CRO Current debt Other current liabilities Current liabilities of discontinued operations Total current liabilities Long-term debt, notes and convertible debentures (Note 5) Deferred income tax liabilities Other noncurrent liabilities Total noncurrent liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders' equity: Preferred stock, no par value, 1,000,000 shares authorized, none issued and outstanding - - Common stock, $1 par value, 200,000,000 shares authorized, 128,388,000 shares issued (2009-127,824,800 shares issued) Paid in capital (Note 5) Retained earnings Treasury stock, at cost-12,107,300 shares (2009-7,545,000 shares ) ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 4 CONSOLIDATED STATEMENTS OF CASH FLOWS OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED (in thousands) Nine months ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Loss from discontinued operations Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation expense Amortization expense Write-off of debt issuance costs - Debt redemption tender offer premium ) - Goodwill impairment charge - Benefit plan termination and related costs - Changes in assets and liabilities, net of effects from acquisition and divestiture of businesses: Accounts receivable and unbilled receivables, net of provision for doubtful accounts Inventories ) Other current and noncurrent assets ) Accounts payable ) ) Accrued employee compensation ) Deferred revenue ) Current and noncurrent liabilities Net cash flows from operating activities of continuing operations Net cash flows from operating activities of discontinued operations Net cash flows from operating activities Cash flows from investing activities: Acquisition of businesses, net of cash received ) ) Capital expenditures ) ) Transfer of cash from trusts for employee health and severance costs, net of payments out of the trust Disbursements for loans and investments ) ) Other ) Net cash flows used in investing activities of continuing operations ) ) Net cash flows used in investing activities of discontinued operations ) ) Net cash flows used in investing activities ) ) Cash flows from financing activities: Net payments on revolving credit facilities and Term A loan ) ) Proceeds from long-term borrowings and obligations - Payments on long-term borrowings and obligations ) ) Fees paid for financing activities ) - Increase (decrease) in cash overdraft balance ) Payments for Omnicare common stock repurchase (Note 1) ) - Proceeds (payments) for stock awards and exercise of stock options, net of stock tendered in payment ) Excess tax benefits from stock-based compensation Dividends paid ) ) Net cash flows used in financing activities of continuing operations ) ) Net cash flows provided by financing activities of discontinued operations - - Net cash flows used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase in cash and cash equivalents Less increase in cash and cash equivalents of discontinued operations 64 Increase in cash and cash equivalents of continuing operations Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS OMNICARE, INC. AND SUBSIDIARY COMPANIES UNAUDITED Note 1 – Interim Financial Data, Description of Business and Summary of Significant Accounting Policies Interim Financial Data The interim financial data is unaudited; however, in the opinion of management of Omnicare, Inc., the interim data includes all adjustments (which include only normal adjustments, except as described in the “Debt”, “Restructuring and Other Related Charges”, “Goodwill and Other Intangible Assets”, “Employee Benefit Plans”, “Commitments and Contingencies” and “Separation Costs” notes) considered necessary for a fair statement of the consolidated results of operations, financial position and cash flows of Omnicare, Inc. and its consolidated subsidiaries (“Omnicare” or the “Company”).These financial statements should be read in conjunction with the Consolidated Financial Statements and related notes included in Omnicare’s Annual Report on Form 10-K for the year ended December 31, 2009 (“Omnicare’s 2009 Annual Report”) and any related updates included in the Company’s periodic quarterly Securities and Exchange Commission (“SEC”) filings.The Company discontinued a component of its pharmacy services business (see “Discontinued Operations” note).All amounts disclosed in the Consolidated Financial Statements and related notes are presented on a continuing operations basis unless otherwise stated. Description of Business and Significant Accounting Policies The Company’s description of business and significant accounting policies have been disclosed in Omnicare’s 2009 Annual Report.As previously stated, these financial statements should be read in conjunction with the Consolidated Financial Statements and related notes included in Omnicare’s 2009 Annual Report and any applicable updates contained in the Company’s periodic quarterly SEC filings, including those prepared below. Concentration of Risk The prescription drug benefit under Medicare Part D (“Part D”) became effective on January 1, 2006.As a result, providers of long-term care pharmacy services, including Omnicare, experienced a significant shift in payor mix beginning in 2006.Approximately 44% of the Company’s revenues in the nine months ended September 30, 2010 were generated under Part D.The Company estimates that approximately 25% of these Part D revenues during the nine months ended September 30, 2010 relate to patients enrolled in Part D prescription drug plans sponsored by UnitedHealth Group, Inc. and its affiliates (“United”).United and a small number of other Part D Plan sponsors and pharmaceutical benefit managers reimburse a significant portion of the Company’s Part D revenues.The remainder of Omnicare’s billings are paid or reimbursed primarily by long-term care facilities (including revenues for residents funded under Medicare Part A) and other third party payors, including private insurers, state Medicaid programs, as well as individual residents.Prior to the implementation of Part D, most of the Part D residents served by the Company were reimbursed under state Medicaid programs and, to a lesser extent, private pay sources. 6 The Medicaid and Medicare programs are highly regulated.The failure, even if inadvertent, of Omnicare and/or client facilities to comply with applicable reimbursement regulations could adversely affect Omnicare’s reimbursement under these programs and Omnicare’s ability to continue to participate in these programs.In addition, failure to comply with these regulations could subject the Company to other penalties. The Company obtains reimbursement for drugs it provides to enrollees of a given Part D Plan pursuant to the agreement it negotiates with that Part D Plan.The Company entered into such agreements with nearly all Part D Plan sponsors under which it will provide drugs and associated services to their enrollees.The Company continues to have ongoing discussions with Part D Plans and renegotiates these agreements in the ordinary course of business.If such negotiations are unsuccessful, the agreement could be terminated or expire, in which case the Company may not be successful in obtaining reimbursement from the given Part D Plan.Further, the proportion of the Company’s Part D business serviced under specific agreements may change over time based upon beneficiary choice, reassignment of dual eligibles to different Part D Plans or Part D Plan consolidation.As such, reimbursement under these agreements is subject to change.Moreover, certain administrative and payment issues have arisen resulting in higher operating expenses and accounts receivable, particularly for copays owed by Part D Plans for dual eligibles and other low income subsidy eligible beneficiaries.As of September 30, 2010, gross copays outstanding from Part D Plans were approximately $15 million relating to 2006 and 2007.The Company is pursuing solutions, including legal actions against certain Part D Plans, to collect outstanding copays, as well as certain rejected claims. On July 11, 2007, the Company commenced legal action against a group of its customers for, among other things, the collection of past-due receivables that are owed to the Company.Specifically, approximately $85 million (excluding interest) is owed to the Company by this group of customers as of September 30, 2010, of which approximately $79 million is past-due based on applicable payment terms.In the third quarter of 2010, the Company reached a preliminary settlement with this group of its customers and, as a result, recorded a charge of approximately $23.1 million which is included in the “Settlement, litigation and other related charges” of the Consolidated Statements of Income. Until these administrative and payment issues relating to Part D as well as the aforementioned legal action against a group of Omnicare’s customers are fully resolved, there can be no assurance that the impact of these matters on the Company’s results of operations, financial position or cash flows will not change. Cash and Cash Equivalents Cash and cash equivalents include highly liquid investments with maturities of three months or less when purchased. Carrying values of cash and cash equivalents approximate fair value due to the short-term nature of these instruments. 7 Omnicare maintains amounts on deposit with various financial institutions, which may, at times, exceed federally insured limits. However, management periodically evaluates the credit-worthiness of those institutions, and the Company has not experienced any losses on such deposits. Inventories The Company receives discounts, rebates and/or other price concessions (“Discounts”) relating to purchases from its suppliers and vendors.When recognizing the related receivables associated with the Discounts, Omnicare accounts for these Discounts as a reduction of cost of goods sold and inventories.The Company records its estimates of Discounts earned during the period on the accrual basis of accounting, giving proper consideration to whether those Discounts have been earned based on the terms of applicable arrangements, and to authoritative guidance relating to customer payments and incentives.Receivables related to Discounts are regularly adjusted based on the best available information, and to actual amounts as cash is received and the applicable arrangements are settled. Fair Value The authoritative guidance for fair value measurements defines a hierarchy that prioritizes the inputs in fair value measurements.“Level 1” measurements are measurements using quoted prices in active markets for identical assets or liabilities.“Level 2” measurements use significant other observable inputs.“Level 3” measurements use significant unobservable inputs which require a company to develop its own assumptions.In recording the fair value of assets and liabilities, companies must use the most reliable measurement available.The assets, as further described in detail at the “Fair Value” note of the Notes to Consolidated Financial Statements in Omnicare’s 2009 Annual Report, measured at fair value as of September 30, 2010 and December 31, 2009 were as follows: Based on Quoted Prices Other Fair Value at in Active Observable Unobservable September 30, Markets Inputs Inputs (Level 1) (Level 2) (Level 3) Rabbi trust assets $ $ $
